UNITED STATES DISTRICT COURT
                                            FOR THE
                            NORTHERN DISTRICT OF CALIFORNIA



RENE OSWALD COBAR,                                    Case Number: CV12-02920 CW
               Plaintiff,                             CERTIFICATE OF SERVICE
  v.
US DEPARTMENT OF JUSTICE et al,
               Defendant.
                                            /

I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S. District
Court, Northern District of California.
That on June 21, 2012, I SERVED a true and correct copy(ies) of the attached, by placing said
copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by depositing
said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
receptacle located in the Clerk's office.



Rene Oswald Cobar 52175-054
Federal Correctional Institution
P.O. Box 5000
Oakdale, LA 71463
Dated: June 21, 2012
                                                Richard W. Wieking, Clerk
                                                By: Nikki Riley, Deputy Clerk